Citation Nr: 0024167	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  96-45 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to February 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which, in pertinent part, denied a claim for an 
increased rating for PTSD, then rated as 10 percent 
disabling.  The veteran timely appealed the assigned rating 
to the Board.  In a rating action of October 1997, the RO 
assigned a 70 percent evaluation for PTSD.  The veteran 
continued his appeal.

In an October 1998 decision, the Board denied a rating in 
excess of 70 percent for the veteran's PTSD.  The veteran 
appealed the Board's decision to United States Court of 
Veterans Appeals (known as United States Court of Appeals for 
Veterans Claims since March 1, 1999) (Court).  In a September 
1999 order, the Court granted the parties' joint motion for 
remand, vacating the Board's decision as to the denial of the 
claim for an increased rating for PTSD, and remanding this 
matter back to the Board for compliance with the terms of the 
joint motion.  


REMAND

The September 1999 joint motion includes, among the bases for 
remand, the need to properly consider 38 C.F.R. § 4.16 in 
connection with the increased rating claim (to include the 
question of whether the veteran is engaged in "marginal" 
employment), and to adjudicate the question of whether 
secondary service connection for substance abuse is 
warranted.  See Barela v. West, 11 Vet. App. 280 (1998) 
(emphasizing that the law prohibits the payment of 
compensation, and not the granting of secondary service 
connection, for alcohol and substance abuse).  Neither of 
these matters has been addressed by the RO.

Under these circumstances, the Board finds that, to avoid any 
prejudice to the veteran, the RO should consider the matters 
noted above in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The Board also finds that prior 
to such action, additional development of the claims is 
warranted.  

The Board notes, initially, that it appears that there may be 
outstanding medical records pertinent to the claims that have 
not been associated with the record.  The latest medical 
records on file are outpatient treatment records from the VA 
Medical Center (VAMC) in Buffalo, New York, dated through 
August 1997.  Other than the September 1997 addendum to the 
veteran's VA examination report, medical records dated 
subsequent to August 1997 have not been associated with the 
claims folder.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the RO must 
obtain and associate with the record all outstanding records 
of relevant treatment/evaluation from the Buffalo VAMC; as 
well as from any other source or facility identified by the 
veteran.  

The Board also finds that, after all outstanding medical 
records are associated with the claims file, the veteran 
should undergo a contemporaneous and thorough VA psychiatric 
examination (which takes into account the records of the 
veteran's prior medical history, to include the medical 
evidence requested herein).  See Colayong v. West, 12 Vet. 
App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 
(1996).

As noted in the joint remand, VA records, to include a 
discharge summary from an April-May 1997 VA hospitalization, 
and a June 1997 VA psychiatric assessment, include notations 
as to a relationship between the veteran's substance abuse 
and his service-connected PTSD.  Hence, following a thorough 
review of the record and examination of the veteran on 
remand, the VA psychiatrist should offer an opinion as to 
whether it is at least as likely that the veteran's substance 
abuse is secondary to his PTSD.  Even if no such relationship 
is found, however, the examiner must go on to state whether 
it is possible to separate the effects (symptoms and extent 
of impairment) attributable to PTSD from those attributable 
to substance abuse.  In this regard, the Board notes that if 
it is not medically possible to separate the effects of 
service-connected and nonservice-connected disability, the 
benefit-of-the-doubt doctrine directs that all such 
impairment be attributed to the service-connected disability.  
See Mittlieder v. West, 11 Vet. App. 181 (1998).

Because the psychiatric examination and opinion requested 
herein are vital to the proper adjudication of the veteran's 
increased rating claim, the veteran is hereby advised that 
failure to report to the scheduled examination (and any 
subsequent examination(s)), without good cause, may well 
result in the denial of his claim.  See 38 C.F.R. § 3.655 
(1999).  

For all the foregoing reasons, the Board hereby REMANDS these 
matters to the RO for the following actions:

1. The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran, to specifically include form the 
Buffalo VAMC, subsequent to August 1997; 
and from any other facility or source 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran to undergo a comprehensive 
examination by a VA psychiatrist.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
The examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  

The examiner must provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score and an explanation of what 
the score means.  The examiner must 
specifically offer an opinion as to 
whether it is as least as likely as not 
that the veteran's substance abuse is 
secondary to his PTSD; and, if not, 
whether it is possible to separate the 
effects (symptoms and extent of 
impairment) due to PTSD from those due to 
any other diagnosed psychiatric 
disability, to include substance abuse.  
The examiner must also, as feasible and 
appropriate, indicate the percentage of 
the GAF score that represents impairment 
attributable to PTSD; as well as offer an 
opinion concerning the impact of the 
veteran's service-connected PTSD on his 
ability to obtain and retain employment 
(specifically and explicitly disregarding 
any current employment the examiner finds 
to be "marginal").  

All examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
joint motion and this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the issue of 
entitlement to service connection for 
substance abuse secondary to PTSD, and 
thereafter, readjudicate the issue of the 
veteran's entitlement to an increased 
rating for his service-connected PTSD, on 
the basis of all pertinent evidence of 
record and legal authority, specifically 
to include that cited to above.  

When considering the veteran's claim for 
increased rating for his PTSD, the RO 
must apply the provisions of 38 C.F.R. 
§ 3.655 as appropriate.  If that 
provision is deemed inapplicable, the RO 
must consider the former and revised 
applicable schedular criteria for 
evaluating PTSD; specifically discuss the 
provisions of 38 C.F.R. § 4.16 in 
addressing whether the veteran's partial 
employment constitutes "marginal" 
employment; and address whether it is 
possible to separate the effects of the 
veteran's PTSD from any other diagnosed 
psychiatric disability, to include 
substance abuse.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

5.  If the claim for an increased rating 
for PTSD is again denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.  

6.  The veteran and his representative 
are hereby reminded that to obtain 
appellate review of any claim not 
currently in appellate status, to include 
a claim for secondary service connection 
for substance abuse, a timely appeal must 
be perfected.  

The purpose of this REMAND is to comply with the Court's 
order, accomplish additional development and adjudication, 
and to ensure that all due process requirements are met; it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence within the appropriate time period.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



